Exhibit 10.23

 

LOGO [g264862g09t25.jpg]   

AVEO Pharmaceuticals, Inc.

75 Sidney Street

Cambridge, MA 02139

 

www.aveopharma.com

October 31, 2011

Raju Kucherlapati, PhD

6 Wildflower Lane

Weston, MA 02493

Re: Consulting and Scientific Advisory Board Agreement by and between Raju
Kucherlapati, PhD and AVEO Pharmaceuticals, Inc. effective as of January 1, 2010
(the “Agreement”)

Dear Dr. Kucherlapati,

It is hereby agreed that Section 2 of the Agreement shall be amended to extend
the Consultation Period through and including December 31, 2013 unless sooner
terminated in accordance with Section 11 of the Agreement. All other terms and
obligations under the Agreement shall remain the same.

 

Sincerely,

/s/ Murray O. Robinson

Murray O. Robinson, PhD Senior Vice President, Translational Research Chair of
the Scientific Advisory Board

 

Agreed and Acknowledged:            

/s/ Raju Kucherlapati

   

November 3, 2011

  Raju Kucherlapati, PhD     Date  